Citation Nr: 0430880	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected left knee scar.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right knee scar.  

4.  Whether the rating of the service-connected right knee 
disability was properly reduced from 10 percent to no 
percent, effective on June 1, 2002.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active Marine Corps service from March 1974 
to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which denied increased 
ratings for service-connected scars and a service-connected 
left knee disability and reduced the rating for the service-
connected right knee disability from 10 to no percent.  

In January 2000 and March 2002, the veteran failed to report 
for hearings scheduled in connection with his appeal.  

The Board remanded this case to the RO for further 
development of the evidence in June 2002.  



FINDINGS OF FACT

1.  The service-connected left knee chondromalacia is shown 
to be manifested by no more than slight impairment.  

2.  The service-connected left knee scar is shown to be well 
healed without discernible symptomatology.  

3.  The service-connected right knee scar is shown to be well 
healed with no discernible symptomatology.  

4.  The RO's decision to reduce the veteran's disability 
evaluation for a right knee disability from 10 percent to no 
percent is not shown to have been supported by medical 
evidence showing any improvement.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected left knee scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118 including Diagnostic Code 7805 (2001, 2004).

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected right knee scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Code 7805 (2001, 2004).  

4.  The reduction of the disability rating for the service-
connected right knee chondromalacia from 10 percent to no 
percent, effective on June 1, 2002, was not proper; the 
rating action is void ab initio.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at personal 
hearings to which the veteran failed to appear.  

Further, by July 2002 and December 2003 letters and June and 
August 2004 supplemental statements of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

By July 1978 rating decision, the RO granted service 
connection for right and left knee chondromalacia.  The RO 
assigned a no percent evaluation for right knee 
chondromalacia and a 10 percent evaluation for left knee 
chondromalacia.

In November 1996, the veteran filed a claim of entitlement to 
increased ratings for his bilateral knee disability.  

A January 1997 VA medical examination report indicated 
complaints of bilateral knee pain and stiffness and 
difficulty climbing stairs.  The findings reflected a two-
inch left knee scar that was healed and faded.  The veteran 
was able to toe heel walk.  There was some tenderness of left 
knee on palpation as well as left knee varus.  There was some 
crepitus, bilaterally, on range of motion.  Muscle power was 
within functional limits throughout.  There was no swelling 
of the knees.  The bilateral knee range of motion was from 0 
to 110 degrees.  X-ray studies of the knees were within 
normal limits.  The diagnosis was that of probable early 
osteoarthritis of both knees, left more than right.  

By February 1997 rating decision, the RO denied an evaluation 
in excess of 10 percent for the service-connected left knee 
disability.  The RO assigned a 10 percent evaluation for the 
service-connected right knee disability effective on November 
20, 1996, the date of claim.  

In July 1998, the veteran filed a claim for increase rating 
his service-connected knee disability.  He also filed a claim 
of service connection for a right knee scar and a left knee 
scar.  

In August 1998, the veteran failed to appear for VA medical 
examinations scheduled in connection with his claim.  

By February 1999 rating decision, the RO granted service 
connection for bilateral knee scars.  The RO assigned a no 
percent evaluation for the right knee scar and a no percent 
evaluation for a left knee scar.  

The RO denied an increased rating for the veteran's service-
connected left knee disability and proposed to reduce the 
service-connected right knee disability rating to no percent.  
The veteran was given notice of the reduction proposal in 
March 1999.  

By December 1999 rating decision, the RO restored the 
veteran's 10 percent right knee disability evaluation to 10 
percent effective November 20, 1996.  The RO explained that 
the veteran requested a hearing, and that no rating reduction 
could take place before such hearing was conducted.  

In January 2000, the veteran failed to appear for a hearing 
scheduled in connection with his appeal.  In March 2002, the 
veteran again failed to report for a hearing scheduled in 
connection with this appeal.  

In March 2002, the RO reduced the disability evaluation from 
10 to no percent effective on June 1, 2002.  The RO explained 
that a 10 percent for the service-connected right knee 
disability was not warranted without a showing of recurrent 
subluxation or lateral instability.  

A December 2003 VA examination report reflected a two-inch 
left knee scar that was old and healed and a small, faded 
right knee scar.  There was noted no scar pain, adherence, 
limitation of motion, inflexibility, instability, elevation, 
edema, inflammation, keloid formation or depression.  The 
scars were superficial.  The left knee scar was slightly 
pink.  The diagnosis was that of old, healed scars, 
bilaterally.  

On December 2003 VA orthopedic examination, the veteran 
reported intermittent bilateral knee pain, stiffness, 
swelling and giving way.  The veteran was able to ambulate 
without assistive devices.  With respect to dislocation and 
subluxation, the veteran reported two episodes.  

The veteran indicated that he was employed as a security 
guard and was required to stand for many hours, but this, 
according to him, did not cause aggravation.  His knee range 
of motion was from 0 to 120 degrees with crepitus on the 
right.  

There was some left knee pain on motion and limitation of 
motion with repetitive movement.  Pain was intermittent and 
occurred in the morning and with stair climbing.  There was 
no inflammation, ankylosis, or arthritis bilaterally.  

Knee stability was within normal limits, bilaterally.  Knee 
X-ray studies revealed normal results, bilaterally.  The 
diagnosis was that of bilateral patellofemoral syndrome.  

In an addendum to the report, the examiner indicated that 
there was no left knee subluxation or instability.  There was 
no weakness or incoordination or functional impairment due to 
pain.  Pain did not significantly limit the veteran's 
functional abilities during flare-ups.  There was no left 
knee weakened movement or excess fatigability.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  Id.  

The Board observes in passing that the words "slight," 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2004).  

The most recent evidence reflects complaints of intermittent 
pain, stiffness, swelling and giving way.  The veteran has 
had only had two episodes of knee instability.  He is able to 
stand for many hours in his capacity as a security guard and 
walks without the assistive devices.  

The December 2003 examiner indicated in his addendum that the 
veteran did not suffer from left knee instability or 
subluxation.  Absent these symptoms, a 20 percent evaluation 
for the veteran's left knee disability is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5010, arthritis due to trauma, as 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2004).  

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).  

The veteran's left knee range of motion is noted to be from 0 
to 120 degrees.  He is not shown to be entitled to a rating 
higher than 10 percent under this provision.  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  

The veteran is shown to be able to fully extend the left 
knee.  Hence, a compensable rating is not for application 
under the provisions of this Diagnostic Code.  

The Board notes that normal range of motion of the knee is 0 
degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II (2004).

VA General Counsel has stated that when a knee disorder is 
rated under Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent rating under Codes 5003, 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  

However, the General Counsel stated that if a veteran does 
not meet the criteria for a no percent rating under Codes 
5003, 5260, or 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Symptoms such as incoordination, functional 
loss due to pain on motion, and the like have not been shown 
with respect to the left knee, any further compensation on 
this basis would be inappropriate.  

The veteran's service-connected left and right knee scars 
have been rated by the RO under the provisions of Diagnostic 
Code 7805.  38 C.F.R. § 4.118.  

The Board notes that VA issued revised regulations amending 
the portion of the rating schedule dealing with scars.  See 
67 Fed. Reg. 49,590 (July 31, 2002) [codified as amended at 
38 C.F.R. § 4.118].  

The Board observes, however, that both the former and current 
versions of 38 C.F.R. § 4.118, Diagnostic Code 7805 allow for 
rating scars which cause functional loss to be rated on 
limitation of function of the affected part.  

In this case, there is no functional loss which has been 
attributed to the service-connected knee scars.  Indeed, the 
veteran's left and right knee scar are largely asymptomatic 
and have not exhibited any adverse symptomatology during the 
course of his appeal.  

As such, a compensable evaluation for the service-connected 
left or right knee scarring is not warranted at any time 
during the course of this appeal.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001, 2004); Fenderson, supra.  

The Board notes that the RO initially assigned a no percent 
evaluation for the service-connected left and right knee 
scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability rating was assigned when there were scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

No scar tenderness has been shown, and the left and right 
knee scars are essentially asymptomatic.  As such, a 
compensable disability evaluation is not warranted.  

The rating criteria effective on August 30, 2002 provide a 10 
percent evaluation for scars that are superficial and painful 
on examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804, as amended by 67 Fed. Reg. 49596 
(July 31, 2002).  

Under these provisions as well, a 10 percent evaluation is 
not for application with respect to either scar because no 
pain or underlying tissue adhesions have been found.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  


Rating Reduction

A veteran's disability evaluation will not be reduced unless 
an improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.  Additionally, in cases where a rating 
has been in effect for 5 years or more, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency must make reasonably certain 
that the improvement will be maintained under the conditions 
of ordinary life.  Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).  The 5-year period is calculated from the effective 
date of the rating to the effective date of the reduction.  
Brown v. Brown, 5 Vet. App. 413, 419 (1995).  

The service-connected right knee 10 percent disability rating 
was effective on November 20, 1996 to May 31, 2002; the 
reduction to 10 percent was effective June 1, 2002.  Hence, 
the veteran's 10 percent evaluation was in effect for a 
period of more than five years.  The holding in Kitchens, 
therefore, applies, and VA must determine whether any 
improvement in the veteran's situation will be maintained.  

A rating that has been in effect for 5 years or more may not 
be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a).  

It appears from the medical evidence of record that the 
service-connected right knee disability did not undergo 
improvement for the period in question.  Indeed, the 
disability seems stable, but was shown to be slight.  X-ray 
evidence demonstrates normal right knee findings, but the 
veteran did report having right knee complaints that had not 
changed.  

The RO proposed a rating reduction in February 1999 
explaining that the veteran's right knee disability did not 
meet the criteria for a 10 percent evaluation.  The veteran 
apparently received notice at his address of record as he 
filed a notice of disagreement pursuant to the proposal.  The 
RO did not finalize the rating reduction until March 2002.  
The foregoing actions taken by the RO reveal compliance with 
reduction procedures.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The RO arranged for a right knee examination in December 
2003.  Such examination reflected continued findings 
consistent with slight disability including reduced motion 
due to pain.  This service-connected disability picture 
cannot be said to have been reflective of material 
improvement in the service-connected right knee disability 
for the period in question.  

As such, the reduction in the 10 percent rating cannot be 
considered to have been consistent with the provisions of 38 
C.F.R. § 3.344.  Accordingly, the rating action reducing the 
10 percent rating for the service-connected right knee 
disability must be voided ab initio.  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected left knee disability is denied.  

An increased, compensable evaluation for the service-
connected left knee scar is denied.  

An increased, compensable evaluation for the service-
connected right knee scar is denied.  

The reduction of the 10 percent rating for the service-
connected right knee disability, effective on June 1, 2002, 
is void ab initio.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



